ENTERPRISE INFORMATICS ANNOUNCES 4th QUARTER AND 2 2007 Highlights: Revenue Up 28% vs. 2006 EBITDA $1.8 million vs. 2006 Loss SAN DIEGO, CA, January 2, 2008– Enterprise Informatics Inc. (OTCBB: EPRS), a leading provider of enterprise information management solutions, today reported results of operations for its fourth quarter and fiscal year ended September 30, 2007. Revenues for the fourth quarter of FY2007 were $1.7 million versus $1.6 million in the same period a year ago.Earnings before interest, taxes, depreciation, amortization and stock compensation expense (“EBITDA”) for the fourth quarter of FY2007was a loss of ($25,000), or ($0.00) per share. These results compare to an EBITDA loss of ($160,000) or ($0.00) per share for the same quarter a year ago. Net loss available to common shareholders for the fourth quarter was ($217,000) or ($0.01) on a basic and diluted basis versus a net loss of ($370,000) or ($0.01) per share in the prior year. Revenues for FY2007 were $9.0 million versus $7.0 million reported a year ago.EBITDA for FY2007 was $1,808,000, or $0.05 and $0.04 per share on a basic and diluted basis, respectively. These results compare to an EBITDA loss of ($415,000) or ($0.01) per share reported a year ago. Net income available to common shareholders for FY 2007 was $1.0 million or $0.03 and $0.02 per share on a basic and diluted basis, respectively, versus a net loss of ($2,376,000) or ($0.06) per share in the prior year. “2007 was a year of significant accomplishments for the company. Of note, we had positive net earnings for the first time in over 10 years, we re-branded and re-launchedthe Company as Enterprise Informatics positioning ourselves as a significant player in the Enterprise Information Management (EIM) market and we obtained Microsoft Windows Vista certification for our flagship product, eB,” stated Alan Kiraly, Chief Executive Officer. “We enter 2008 with a new majority shareholder, a renewed focus and excitement about the immediate and long term future of the Company.” COMPANY CONTACT: Alan Kiraly, CEO John Low, CFO (858) 625-3000 About
